Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Disclosure
The amendment filed 1/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the addition of the figure 4 is considered new matter because the structure shown was not implicitly or explicitly taught prior to the amendment.  The figure shows 4 lines crossing in the middle of a rectangle.  This was not previously described as having 4 lines crossing from a center of a rectangle.  Is this supposed to be a hub and spoke? If so, how are they connected?  Furthermore, are the ribs just straight lines?  There is nothing within the original disclosure that states that the ribs are just four straight intersecting lines.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal structures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Gronek et al. (4,431,474).
Regarding claim 1, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture comprising internal structures configured to distribute the force evenly across the surface of the substrate.  However, Gronek discloses a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture comprising internal structures/ribs 52a configured to distribute the force evenly across the surface of the substrate (abstract, column 4 lines 34-45, column 10 lines 43-58). To one skilled in the art at the time of the invention it would have been obvious to use a fixture as taught by Gronek because the fixture prevents bowing/warping during heating. This would prevent the substrate from not having any force applied to certain areas (warpage shown in figure 7).  Since Gronek prevents warpage of the bonding tool, it is the Examiner’s position that the fixture is configured to distribute force across the surface of the substrate that is not in contact with metal balls.  
“while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

 15		R	Regarding claim 3, the limitation “predefined temperature comprises a temperature between 1300 Celsius (C) and 2500C” is functional language and does not further limit the apparatus.  
Regarding claim 4, Kawasaki discloses that the metal balls comprises copper (paragraphs 0015-0027).  
20	R			Regarding claim 5, Kawasaki discloses that the metal balls comprise pure copper (paragraphs 0015-0027).  
Regarding claim 6, Kawasaki discloses that the metal balls comprise a core that is pure copper (paragraphs 0015-0027).  
30	14Attorney Docket No.: 2012318-0482/2496-US	Regarding claim 9, the solder is material worked upon, and is not required for the apparatus; therefore; the limitation “solder between at least some of the metal balls and conductive contacts on the circuit board, the solder being part of the electrical connections between the substrate and a circuit board” is material worked upon and does not further limit the apparatus. 
Regarding claim 11, the limitation “the substrate comprises an interposer configured to translate a first pitch of contacts to a second pitch of contacts, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.
Regarding claims 12-14, Kawasaki does not specifically disclose that there are between 3000 metal balls and 1510,000 metal balls. However, based on the current specification, the amount of balls are based on the size of the workpiece (material 
Regarding claim 15-16, Kawasaki discloses that of the metal balls is on the order 1-1000 microns.  This overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to use the required size diameter based on how far one would want the workpiece to press down toward the substrate. 
Regarding claim 17, the limitation “the substrate is flat in shape” is material worked upon and does not further limit the apparatus.   

Claims 10, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Kanisawa (2008/0035274).
Regarding claim 10, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate and wherein the fixture comprises absent applied force, indentations that complement 
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” and “the substrate comprises one or more components on a surface of the substrate” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus 
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 18, the limitation “the substrate is flat in shape; and 30wherein flatness comprises a maximum deviation of no more than .0508 millimeters (2/1000 inches) in a first direction relative to a plane and in a second 15Attorney Docket No.: 2012318-0482/2496-US direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
Regarding claim 19, the limitation “the substrate is flat in shape; and 5wherein flatness comprises a maximum deviation of no more than .0762 millimeters (3/1000 inches) in a first direction relative to a plane and in a second direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
10		 	Regarding claim 20, the limitation “the substrate comprises an interposer; and wherein the substrate is configured to connect electrically to a probe card configured to perform testing on dice on a wafer” is material worked upon and does not further limit the apparatus.  

Regarding claim 22, Kawasaki discloses that the metal balls are configured not to collapse at all in response to the force below the predefined force and the temperature below the 20predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-22 have been considered but are moot because the new ground of rejection applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735